        Southern District, Corpus Christi                                                         2:17-cv-00018

           David Allen Haverkamp, aka Bobbie Lee Haverkamp v. Joseph Penn,et al.




                                                    10/08/2020; Amended 10/14/2020




    /s/ Courtney Corbello
    Courtney Corbello                                                                    512-475-3586

    Defendants CMHCC Members: Jeffrey Beeson, Dee Budgewater, John Burruss, Preston Johnson, Jr., Erin Wyrick, Robert Greenberg

P.O. Box 12548, Austin, Texas 78711

              courtney.corbello@oag.texas.gov
